              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 1 of 13




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    Ben.Nisenbaum@johnburrislaw.com
7
     Attorneys for Plaintiffs,
8    BARBARA DOSS, et al.
9

10                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   BARBARA DOSS, individually; B.A., co-                      CASE NO.: 3:19-cv-07940-SK
     successor-in-interest to Decedent Dujuan
14                                                              CO-SUCCESSOR-IN-INTEREST
     Armstrong, by and through his Guardian Ad                  DECLARATION OF BARBARA DOSS
15   Litem Lilly Coleman; J.L.J.A., co-successor-in-
     interest to Decedent Dujuan Armstrong, by and
16   through her Guardian Ad Litem Janae Cook;
17
     O.A., co-successor-in-interest to Decedent
     Dujuan Armstrong, by and through his Guardian
18   Ad Litem Chastity Williams,
19                                Plaintiffs,
20
            vs.
21
     COUNTY OF ALAMEDA, a municipal
22   corporation, et al.
23                                Defendants.
24

25
            I, BARBARA DOSS, hereby declare:
26

27          1. My name is BARBARA DOSS.

28




                      Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                            1
                 Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 2 of 13




               2. My son, Decedent DUJUAN ARMSTRONG, died on June 23, 2018 at Santa Rita Jail,
1

2    located at 5325 Broder Boulevard, Dublin, CA 94568.

3              3. No proceeding is now pending for administration of Decedent’s estate.
4
               5. Decedent DUJUAN ARMSTRONG had three children, Plaintiff B.A., J.L.J.A., and O.A.
5
     Plaintiff B.A., J.L.J.A., and O.A. are the Decedent’s co-successors-in-interest as defined in section
6
     377.11 of the California Code of Civil Procedure and succeeds to the decedent’s interest in this
7

8    action.
9              7. The affiant or declarant is the decedent's successor in interest (as defined in Section 377.11
10
     of the California Code of Civil Procedure) and succeeds to the decedent's interest in the action or
11
     proceeding.
12

13             8. No other person has a superior right to commence the action or proceeding or to be

14   substituted for the decedent in the pending action or proceeding.
15
               9. A copy of the decedent’s death certificate is attached to this declaration.
16

17
               I declare under penalty of perjury under the laws of the State of California that the foregoing
18

19   is true and correct to my personal knowledge, except where stated on information and belief, and to

20   those matters I am informed and believe them to be true. If called as a witness, I would competently
21
     testify to those matters stated herein.
22
                                                Executed on September 18, 2020 at Oakland, California
23
                                                /s/ BARBARA DOSS
24
                                                BARBARA DOSS
25                                              Mother of Decedent DUJUAN ARMSTRONG

26

27

28




                         Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                               2
              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 3 of 13




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    Ben.Nisenbaum@johnburrislaw.com
7
     Attorneys for Plaintiffs,
8    BARBARA DOSS, et al.
9

10                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   BARBARA DOSS, individually; B.A., co-                      CASE NO.: 3:19-cv-07940-SK
     successor-in-interest to Decedent Dujuan
14                                                              PETITION APPOINTING GUARDIAN AD
     Armstrong, by and through his Guardian Ad                  LITEM FOR MINOR B.A.
15   Litem Lilly Coleman; J.L.J.A., co-successor-in-
     interest to Decedent Dujuan Armstrong, by and
16   through her Guardian Ad Litem Janae Cook;
17
     O.A., co-successor-in-interest to Decedent
     Dujuan Armstrong, by and through his Guardian
18   Ad Litem Chastity Williams,
19                                Plaintiffs,
20
            vs.
21
     COUNTY OF ALAMEDA, a municipal
22   corporation, et al.
23                                Defendants.
24

25

26

27

28          Petitioner Lilly Coleman respectfully represents:


                      Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                            3
                 Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 4 of 13




            1.       Petitioner LILLY COLEMAN is the natural mother of minor plaintiff B.A.. Decedent
1

2    DUJUAN ARMSTRONG was the father of the child. Minor Plaintiff B.A. was born on May 12,

3    2012 and is presently eight years old.
4
            2.       Minor Plaintiff B.A. has causes of action against the named defendants herein on
5
     which a lawsuit was brought in this court for violation of civil rights under Federal statutes.
6
            3.       Plaintiffs’ causes of action arise out of an incident which occurred on June 23, 2018,
7

8    in which Minor Plaintiffs B.A.’s father, DUJUAN ARMSTRONG, died by asphyxiation.
9           4.       No previous petition for appointment of guardian ad litem with respect to this minor
10
     has been filed in this matter.
11
            5.       In a case where a minor had an interest in a trust and the litigation sought to destroy
12

13   the trust, appointing a guardian ad litem “other than a person with a conflicting interest to protect his

14   interest in the decedent’s estate” was “advisable and proper”. Estate of High (Cal. App. 4th Dist. Apr.
15
     28, 1967), 250 Cal. App. 2d 561. Similarly, where a minor’s financial interest in a trust directly
16
     conflicted with his mother seeking in her individual capacity to dissolve the trust, it was “highly
17
     proper” a different guardian ad litem be appointed in lieu of his mother. Loock v. Pioneer Title Ins. &
18

19   Trust Co., (Cal. App. 4th Dist. Jan. 29, 1935) 4 Cal. App. 2d 245, 249. Here, petitioner is willing to

20   serve as the minors’ Guardian Ad Litem. Petitioner is fully competent to understand and protect the
21
     rights of the minors. Petitioner has no interest adverse to that of the minor because their interests
22
     concerning liability are totally aligned, and their interests concerning damages totally align as well.
23
     The measure of damages is individual to Petitioner and minor plaintiff, with any amount awarded to
24

25   one not impacting the amount awarded to the other, and also coincide, where the nature of the family

26   relationships advance each others’ interests, as opposed to being adverse to each other’s interests. As
27
     the child’s mother, Petitioner is also the best person to act in the interest of the minor.
28




                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             4
                 Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 5 of 13




            6.       Petitioner requests that she be appointed guardian ad litem for their child, to prosecute
1

2    the above-described causes of action on behalf of their child, and for such other relief as the Court

3    may deem just and proper.
4
            7.       This petition was prepared by the Law Offices of John L. Burris, the lead counsel
5
     representing plaintiffs in this action. James Cook, Esq. of Law Offices of John L. Burris also
6
     represents plaintiffs and is in agreement with the terms of this Petition. John L. Burris, Esq.,
7

8    Benjamin Nisenbaum, Esq., and James Cook Esq., hereby represent to the Court that they became
9    involved in this case at the request of plaintiffs, and have not received, and do not expect to receive
10
     any compensation for their services in connection with this action from any person other than the
11
     parties whom they represent in this action.
12

13

14          I declare under penalty of perjury under the laws of the State of California that the foregoing
15
     is true and correct of my personal knowledge, except where stated on information and belief, and to
16
     those matters I am informed and believe them to be true. If called as a witness, I would competently
17
     testify to those matters stated herein.
18

19                                             Executed on September 18, 2020 at Oakland, California.

20                                             /s/ LILLY COLEMAN
                                               LILLY COLEMAN
21
                                               G.A.L. of Decedent DUJUAN ARMSTRONG’s biological
22                                             child, B.A.

23

24

25

26

27

28




                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             5
              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 6 of 13




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    Ben.Nisenbaum@johnburrislaw.com
7
     Attorneys for Plaintiffs,
8    BARBARA DOSS, et al.
9

10                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   BARBARA DOSS, individually; B.A., co-                      CASE NO.: 3:19-cv-07940-SK
     successor-in-interest to Decedent Dujuan
14                                                              PETITION APPOINTING GUARDIAN AD
     Armstrong, by and through his Guardian Ad                  LITEM FOR MINOR J.L.J.A.
15   Litem Lilly Coleman; J.L.J.A., co-successor-in-
     interest to Decedent Dujuan Armstrong, by and
16   through her Guardian Ad Litem Janae Cook;
17
     O.A., co-successor-in-interest to Decedent
     Dujuan Armstrong, by and through his Guardian
18   Ad Litem Chastity Williams,
19                                Plaintiffs,
20
            vs.
21
     COUNTY OF ALAMEDA, a municipal
22   corporation, et al.
23                                Defendants.
24

25

26

27

28          Petitioner Janae Cook respectfully represents:


                      Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                            6
                 Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 7 of 13




            8.       Petitioner JANAE COOK is the natural mother of minor plaintiff J.L.J.A.. Decedent
1

2    DUJUAN ARMSTRONG was the father of the child. Minor Plaintiff J.L.J.A. was born on April 7,

3    2011 and is presently nine years old.
4
            9.       Minor Plaintiff J.L.J.A. has causes of action against the named defendants herein on
5
     which a lawsuit was brought in this court for violation of civil rights under Federal statutes.
6
            10.      Plaintiffs’ causes of action arise out of an incident which occurred on June 23, 2018,
7

8    in which Minor Plaintiffs J.L.J.A.’s father, DUJUAN ARMSTRONG, died by asphyxiation.
9           11.      No previous petition for appointment of guardian ad litem with respect to this minor
10
     has been filed in this matter.
11
            12.      In a case where a minor had an interest in a trust and the litigation sought to destroy
12

13   the trust, appointing a guardian ad litem “other than a person with a conflicting interest to protect his

14   interest in the decedent’s estate” was “advisable and proper”. Estate of High (Cal. App. 4th Dist. Apr.
15
     28, 1967), 250 Cal. App. 2d 561. Similarly, where a minor’s financial interest in a trust directly
16
     conflicted with his mother seeking in her individual capacity to dissolve the trust, it was “highly
17
     proper” a different guardian ad litem be appointed in lieu of his mother. Loock v. Pioneer Title Ins. &
18

19   Trust Co., (Cal. App. 4th Dist. Jan. 29, 1935) 4 Cal. App. 2d 245, 249. Here, petitioner is willing to

20   serve as the minors’ Guardian Ad Litem. Petitioner is fully competent to understand and protect the
21
     rights of the minors. Petitioner has no interest adverse to that of the minor because their interests
22
     concerning liability are totally aligned, and their interests concerning damages totally align as well.
23
     The measure of damages is individual to Petitioner and minor plaintiff, with any amount awarded to
24

25   one not impacting the amount awarded to the other, and also coincide, where the nature of the family

26   relationships advance each others’ interests, as opposed to being adverse to each other’s interests. As
27
     the child’s mother, Petitioner is also the best person to act in the interest of the minor.
28




                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             7
               Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 8 of 13




            13.     Petitioner requests that she be appointed guardian ad litem for their child, to prosecute
1

2    the above-described causes of action on behalf of their child, and for such other relief as the Court

3    may deem just and proper.
4
            14.     This petition was prepared by the Law Offices of John L. Burris, the lead counsel
5
     representing plaintiffs in this action. James Cook, Esq. of Law Offices of John L. Burris also
6
     represents plaintiffs and is in agreement with the terms of this Petition. John L. Burris, Esq.,
7

8    Benjamin Nisenbaum, Esq., and James Cook Esq., hereby represent to the Court that they became
9    involved in this case at the request of plaintiffs, and have not received, and do not expect to receive
10
     any compensation for their services in connection with this action from any person other than the
11
     parties whom they represent in this action.
12

13

14          I declare under penalty of perjury under the laws of the State of California that the foregoing
15
     is true and correct of my personal knowledge, except where stated on information and belief, and to
16
     those matters I am informed and believe them to be true. If called as a witness, I would competently
17
     testify to those matters stated herein.
18

19                                             Executed on September 18, 2020 at Oakland, California.

20                                             /s/ JANAE COOK
                                               JANAE COOK
21
                                               G.A.L. of Decedent DUJUAN ARMSTRONG’s biological
22                                             child, J.L.J.A.

23

24

25

26

27

28




                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             8
              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 9 of 13




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    Ben.Nisenbaum@johnburrislaw.com
7
     Attorneys for Plaintiffs,
8    BARBARA DOSS, et al.
9

10                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   BARBARA DOSS, individually; B.A., co-                      CASE NO.: 3:19-cv-07940-SK
     successor-in-interest to Decedent Dujuan
14                                                              PETITION APPOINTING GUARDIAN AD
     Armstrong, by and through his Guardian Ad                  LITEM FOR MINOR O.A.
15   Litem Lilly Coleman; J.L.J.A., co-successor-in-
     interest to Decedent Dujuan Armstrong, by and
16   through her Guardian Ad Litem Janae Cook;
17
     O.A., co-successor-in-interest to Decedent
     Dujuan Armstrong, by and through his Guardian
18   Ad Litem Chastity Williams,
19                                Plaintiffs,
20
            vs.
21
     COUNTY OF ALAMEDA, a municipal
22   corporation, et al.
23                                Defendants.
24

25

26

27

28          Petitioner Chastity Williams respectfully represents:


                      Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                            9
              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 10 of 13




            15.     Petitioner CHASTITY WILLIAMS is the natural mother of minor plaintiff O.A..
1

2    Decedent DUJUAN ARMSTRONG was the father of the child. Minor Plaintiff O.A. was born on

3    February 11, 2019 and is presently one year old.
4
            16.     Minor Plaintiff O.A. has causes of action against the named defendants herein on
5
     which a lawsuit was brought in this court for violation of civil rights under Federal statutes.
6
            17.     Plaintiffs’ causes of action arise out of an incident which occurred on June 23, 2018,
7

8    in which Minor Plaintiffs O.A.’s father, DUJUAN ARMSTRONG, died by asphyxiation.
9           18.     No previous petition for appointment of guardian ad litem with respect to this minor
10
     has been filed in this matter.
11
            19.     In a case where a minor had an interest in a trust and the litigation sought to destroy
12

13   the trust, appointing a guardian ad litem “other than a person with a conflicting interest to protect his

14   interest in the decedent’s estate” was “advisable and proper”. Estate of High (Cal. App. 4th Dist. Apr.
15
     28, 1967), 250 Cal. App. 2d 561. Similarly, where a minor’s financial interest in a trust directly
16
     conflicted with his mother seeking in her individual capacity to dissolve the trust, it was “highly
17
     proper” a different guardian ad litem be appointed in lieu of his mother. Loock v. Pioneer Title Ins. &
18

19   Trust Co., (Cal. App. 4th Dist. Jan. 29, 1935) 4 Cal. App. 2d 245, 249. Here, petitioner is willing to

20   serve as the minors’ Guardian Ad Litem. Petitioner is fully competent to understand and protect the
21
     rights of the minors. Petitioner has no interest adverse to that of the minor because their interests
22
     concerning liability are totally aligned, and their interests concerning damages totally align as well.
23
     The measure of damages is individual to Petitioner and minor plaintiff, with any amount awarded to
24

25   one not impacting the amount awarded to the other, and also coincide, where the nature of the family

26   relationships advance each others’ interests, as opposed to being adverse to each other’s interests. As
27
     the child’s mother, Petitioner is also the best person to act in the interest of the minor.
28




                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             10
              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 11 of 13




            20.     Petitioner requests that she be appointed guardian ad litem for their child, to prosecute
1

2    the above-described causes of action on behalf of their child, and for such other relief as the Court

3    may deem just and proper.
4
            21.     This petition was prepared by the Law Offices of John L. Burris, the lead counsel
5
     representing plaintiffs in this action. James Cook, Esq. of Law Offices of John L. Burris also
6
     represents plaintiffs and is in agreement with the terms of this Petition. John L. Burris, Esq.,
7

8    Benjamin Nisenbaum, Esq., and James Cook Esq., hereby represent to the Court that they became
9    involved in this case at the request of plaintiffs, and have not received, and do not expect to receive
10
     any compensation for their services in connection with this action from any person other than the
11
     parties whom they represent in this action.
12

13

14          I declare under penalty of perjury under the laws of the State of California that the foregoing
15
     is true and correct of my personal knowledge, except where stated on information and belief, and to
16
     those matters I am informed and believe them to be true. If called as a witness, I would competently
17
     testify to those matters stated herein.
18

19                                             Executed on September 18, 2020 at Oakland, California.

20                                             /s/ CHASTITY WILLIAMS
                                               CHASTITY WILLIAMS
21
                                               Mother of Decedent DUJUAN ARMSTRONG’s biological
22                                             child, O.A.

23

24

25

26

27

28                                             ATTESTATION CLAUSE



                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             11
              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 12 of 13




1
     "I hereby attest that I have on file all holographic signatures corresponding to any signatures
2
     indicated by a conformed signature (/S/) within this e-filed document."
3

4
                                                                   Law Offices of John L. Burris
5

6
     Dated: September 18, 2020                                          /s/ James Cook
7                                                                       James Cook Esq.,
                                                                        Attorney for Plaintiffs
8                                                                       BARBARA DOSS, et al.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             12
              Case 3:19-cv-07940-SK Document 41 Filed 09/18/20 Page 13 of 13




                                                PROOF OF SERVICE
1

2            I, Brandon Yee, declare as follows: I am over the age of 18 years and not a party to this
     action. My business address is 7677 Oakport Street, Suite 1120, Oakland, CA 94621. I caused the
3    foregoing:
4

5                 Plaintiff’s Petition Appointing Guardian Ad Litem For Minor B.A.
                  Plaintiff’s Petition Appointing Guardian Ad Litem For Minor J.L.J.A.
6                 Plaintiff’s Petition Appointing Guardian Ad Litem For Minor O.A.
                  Decedent Dujuan Armstrong’s Death Certificate
7

8

9
     to be served on the following parties in the following manner:
10
     Mail [ X ] Overnight Mail [ ] Personal Service [ ] Email [X]
11

12   NOAH G. BLECHMAN, ESQ.
     RANDOLPH S. HOM, ESQ.
13   MCNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
     3480 Buskirk Avenue, Suite 250
14   Pleasant Hill, CA 94523
15

16          I declare under penalty of perjury that the foregoing is true and correct and that this
     declaration of service was executed in Oakland, CA on September 18, 2020.
17

18                                                                      Signed: /s/Brandon Yee

19

20

21

22

23

24

25

26

27

28




                       Barbara Doss et al. v. County of Alameda, et al.., Case No.: 3:19-cv-07940-SK

                                                             13
